DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 28, 2022 has been entered.
Applicants' arguments, filed February 28, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5, 11-16, 19-20 have been canceled by Applicants without prejudice or disclaimer. Claims 1, 4, 6-10, 17-18 are examined herein. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10 and 17-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2011/0268791) in view of Lenhert (U.S. 2013/0137599).
Liu teaches nanoparticles having lipids associated with mesoporous silica as a mixture (See entire document, e.g. Examples 4, 5, 10, 11). The nanoparticles are taught to have multiple bilayers (i.e. multilayered) in order to influence cargo loading and 
Liu does not teach a multilayer array. 
Lenhert teaches lipid multilayer arrays containing two different drugs on a slide (i.e. support). Each lipid multilayer array contains a dot, or droplet [0109], that encapsulates the encapsulated material [0059][0061]. When the array is exposed to cells, the dots are taken up by the cells they are exposed to [0059][0063]. The delivery material for hydrophilic and lipophilic drugs is liposomes, which may include phospholipids for deposit onto the surface of silicone chips [0112]. The drugs may be valinomycin and docetaxel [0112] and may be separated from one another on the slide [0159]. Lenhert defines lipid multilayers as having a lipid coating thicker than 5nm [0080]. The thickness of the dots are 10-100nm [0114]. The arrays are separated from one another on the slides by spaces (Fig.1) and arrays were demonstrated to deliver the drugs to only contacted cells and not neighboring cells [0159]. The arrays allow testing of drug delivery mechanisms to cells [0107-0111]. The arrays may be bound together [0006].  
It would have been prima facie obvious to a person having ordinary skill in the art making the nanoparticles comprising quantum dots of Liu to place the nanoparticles 


Obviousness Remarks
Applicants point to the present amendment of claim 1 and argue that the silica of Liu is in the porous particle core. Applicants submit the silica in the porous particle core of Liu is coated by a lipid bilayer on the outside of the protocell and therefore the silica cannot be on the outside of the protocell or be in contact with surfaces external to the protocell. Lenhert does not cure the deficiency of Liu as Lenhert does not disclose the inclusion of silica. Thus, Applicants suggest that the rejection should be withdrawn. 
Examiner disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., silica outside of the protocell) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants have not defined the recited term “an outside layer”. Under the broadest reasonable interpretation (BRI) set forth in MPEP 2111, “an outside layer” is permitted to be any layer of any dot included in the array or any layer of the array itself which is outside of another portion.

Applicants argue that combining Liu with Lenhert renders Liu unsatisfactory for 
Examiner disagrees that the rejection should be withdrawn. More specifically, Examiner disagrees that combining Liu with Lenhert requires silica to be in the lipid bilayer. Applicants have not explained how they arrived at such a conclusion, but it appears they have taken an extremely narrow view of the recited “an outside layer”. During prosecution, claims are to be interpreted under the BRI. As such, the recited, “an outside layer of the lipid multilayer array” is interpreted under the BRI as any layer which is outside of another. In Liu, the core is outside of and in contact with the cargo (i.e. nanoparticles) and the core is also in contact with the lipid bilayer, which is considered 

Applicants argue that Liu impliedly teaches away from the modification proposed by the Examiner. MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection. Both Liu and the present invention allow for drug loading and delivery. Liu teaches that adding silica to the core and an oppositely charged lipid (not silica) to the lipid bilayer, better and further enables drug loading and delivery. (Liu, [0037-38].) Further, Liu emphasizes the beneficial nature of the porous particle core, which is porous due to the addition of silica, for loading and releasing drugs. Thus, Liu teaches away from including silica anywhere in a multilayer dot other than the core if drug loading and delivery is a goal of the invention, like it is in the present disclosure. Applicants submit the rejection should be withdrawn. 
Examiner disagrees. The teaching of including silica in the core of Liu is not a teaching away from including silica elsewhere in the nanostructures. Applicants argument is also deficient in that the claims do not require silica to be in any specific layer given the BRI of “in contact with an outside layer” as discussed above. 

Applicants previously submitted that they had presented evidence of unexpected results. Specifically, Applicants submitted “one would have expected that changing an 
Specifically, the claimed devices comprising surface supported lipid multilayers dots wherein the lipid multilayer dots include a coating comprising a silica based compound present as a hybrid assembly with lipid on a surface of the multilayer dot and having a thickness of at least 5 nm, serve the purposes of

a. encapsulating materials including water soluble compounds which do not leak into aqueous solution from the stabilized coated droplets. Evidence for this feature is shown in Figure 11. Figure 11 shows tetramethyl orthosilicate treatment of lipid multilayer dots prevents leakage of both hydrophobic and hydrophilic encapsulated molecules. Both hydrophilic and hydrophobic rhodamine dyes remain encapsulated in the lipid multilayers over an hour and half while encapsulated hydrophilic rhodamine leaks from the untreated lipid multilayers. Tetramethyl orthosilicate treatment also mitigates leakage of hydrophilic molecules like free rhodamine dye from oil multilayers such as a mixture of castor oil and hexanoic acid (Hex-Cas).

b. cells are still able to take up water soluble materials from these stabilized coated droplets. Evidence for this is shown in Figure 12A-12C which show iSLK.219 assay is compatible with lipid microarray screening, including surface delivery of water soluble doxycycline. Figure 12A is a fluorescence micrograph of an array prior to cell culture. Only the right column of spots contains doxycycline. Figure 12B is a fluorescence micrograph of the array after cell culture. Figure 12C is a higher magnification of the area highlighted by the rectangle in Figure 12B showing DAPI stained nuclei and the two reporter genes. This is surprising in light of purpose a. above, in that it would be expected that stabilization by coating the lipid multilayer dots would prevent release of encapsulated small molecules in cell culture. This is not the case as small molecules (hydrophilic or hydrophobic) can be taken up by adherent cells from the stabilized coated arrays.

Based on the alleged unexpectedness, Applicants request the rejection be withdrawn.
Examiner disagreed. To establish an unexpected result, Applicants’ have the burden of demonstrating that the instantly claimed subject matter produces a result that is unexpected based on the state of the art at the time of the invention. MPEP 716. Applicants must also demonstrate that the result is commensurate in scope with the data presented. MPEP 716.02(d).  Here, Applicants have not established how the state of the art supports their alleged expectation. Moreover, Applicants claims are not commensurate in scope with the data presented in the instant specification. The data is 


 Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612